            Case 5:20-cv-00693-JFL Document 26 Filed 11/20/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ZIAD SHETAYH and MEYADA SHETAYH,          :
          Plaintiffs,                     :
                                          :
      v.                                   :               No. 5:20-cv-00693
                                          :
STATE FARM FIRE AND CASUALTY CO.,         :
            Defendant                      :
__________________________________________

                                          ORDER

       AND NOW, this 19th day of November, 2020, for the reasons set forth in the Opinion

issued this date, IT IS ORDERED THAT:

       1.      The Motion to Quash, ECF No. 20, is GRANTED.

       2.      State Farm’s subpoena served on the Northampton County District Attorney’s

Office for all documents “pertaining to Ziad and Meyada Shetayh and/or their property and/or

the fire incident of March 23, 2019 at 786 Fir Drive, in Walnutport, Pennsylvania 18088,” see

Resp. Ex. E, ECF No. 22, is QUASHED to the extent that it seeks investigatory information as

defined by Pennsylvania’s Criminal History Record Information Act, 18 Pa. C.S. § 9101 et seq.



                                                           BY THE COURT:



                                                           /s/ Joseph F. Leeson, Jr.
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Judge




                                               1
                                            111920
